DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on May 23, 2022 and wherein the Applicant has amended claims 1-20.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the rejection of claims 1-20 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 12 in Remarks filed on May 23, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the last two paragraphs  of page 12 and paragraphs 1-2 of page 13 in Remarks filed on May 23, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 2-3, 6-7, 11-12, 15-16, 20 under 35 USC §112(d), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4-6 of page 13 and paragraph 1 of page 14  in Remarks filed on May 23, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 2-3, 6-7, 11-12, 15-16, 20 under 35 USC § 112(d), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Specification
Specification failed to disclose two signals “a sixth residual audio signal of the first previous frame” as recited in claims 5-7, 9, 14-15, 18 and “a second residual audio signal of a first previous frame” as recited in the parent claim 1, i.e., the specification failed to disclose that a “frame” has two residual signals: “a second residual audio signal” and “a sixth residual audio signal”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sixth residual audio signal of the first previous frame” as recited in claim 5-7, 9, 14-15, 18 and “a second residual audio signal of a first previous frame” as recited in the parent claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant argued “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practice application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception…”, i.e., the argument is on the ground of “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and therefore, alleged a conclusion “claims that include additional elements that reflect an improvement in a technology or technical field are not directed to a judicial exception, and therefore, patent eligible”, and technology includes “stereo audio signal encoding”, and “the value of the updating manner flag for the long-term smooth parameter, or the value of the status change parameter improves encoding quality of a stereo audio signal”, etc., as asserted in paragraphs 3-4 of page 10, paragraphs 1-5 of page 11, and paragraphs 1-2 of page 12 in Remarks filed on May 23, 2022.
In response to the argument above, the Official respectfully disagrees because (1) claim 1 recites “obtaining indication information of a first encoding mode of …; and determining the first encoding mode based on the indication information”, i.e., claim 1 claimed a method having steps to read “indication information of a first encoding mode” and determining what the reading is, which is broad sufficient to include human activities with no additional element of reflecting any improvement in “functioning of a computer, or an improvement to other technology or technical field” because there is no need of a computer to perform “obtaining” an indication of data, and determining the data upon the indication to solve chicken-egg or egg-chicken issue; (2) Applicant failed to indicate which part of claim 1 is “an additional element” that “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field”; and (3) because the Applicant failed to indicate which part of claim 1 is “an additional element” that “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field”, the claimed “(a first) encoding mode”, “(a first) residual audio signal”, “current frame”, “previous frame”, “value” of “(updating manner) flag”, “a first value”, “a second value”, etc. are merely list of data and data presentation, which are not integration to a practice application. In addition, claim 1 uses Markush style to claim “at least one of” to (A) “an encoding status of …” that may related to audio encoding and decoding; (B) “a first value of …” related to “first stereo audio signal” and its “long-term smooth parameter” which appears to have nothing to do with “audio encoding” and “audio decoding”; or (C) “a second value” of signal status change parameter which also has nothing to do with “audio encoding” and “audio decoding” at all, and thus, the argument above is moot. Similarly, the rejection of other independent claims 10, 19 and dependent claims 2-9, 11-18, 20 is also properly maintained. With respect to the argued “integrate the judicial exception into a practical application”, it appears that Applicant referred to the specification disclosure, other than by claim(s) and it is well-known in the art that a data representation and meaning self are not practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 11-20, 13-18, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “a first quantity of consecutive frames previous to the current frame whose residual audio signals are encoded” and “a second quantity of consecutive frames previous to the current frame whose residual audio signals are not encoded” which are confusing about “whose” because it is unclear whether “whose” is referred to part of “consecutive frames” or all of “consecutive frames” and thus, renders claim indefinite. Claims 4-9 are rejected due to the dependencies to claim 2.
Claim 3 further recites “the second stereo audio signal of M frames previous to the current frame” and parent claim 1 recites “a second stereo audio signal of the first previous frame” and “the first previous frame of the current frame” which is confusing about “second stereo audio signal” because it is unclear whether “second stereo audio signal of the first previous frame” of “the current frame” is intended to be claimed or “second stereo audio signal of M frames previous to the current frame” is intended to be claimed and thus, renders claim indefinite. 
Claims 11, 20 are rejected for the at least similar reason as described in claim 2 above because claims 11, 20 recites the similar deficient features as recited in claim 2, for example, claims 11, 20 recite “whose residual audio signals” which is unclear what “whose” is referred to. Claims 13-18 are rejected due to the dependencies to claim 11.
Claim 12 is rejected for the at least similar reasons described in claim 3 above since claim 12 recited the similar deficient features as recited in claim 3, for example, claim 12 recites “the second stereo audio signal of M frames previous to the current frame”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kok et al. (JP 2003-330497 A, IDS,  hereinafter Kok) and in view of references Laaksonen et al (US 20160064004 A1, hereinafter Laaksonen).
Claim 1:  Kok teaches a method (title and abstract, ln 1-7, fig. 4) comprising: obtaining indication information of a first encoding mode of a first residual audio signal of a current frame (state machine SWI in fig. 5, wherein SWI=0, 1, or 3, i.e., S/L, S/R, or S/D encoding mode in fig. 5), wherein the first encoding mode indicates whether to encode the first residual audio signal or to not encode the first residual audio signal (SWI=3, S/D mode, encoded to generate R’ = (L-R)/2, i.e., encode the first residual audio signal and otherwise at SWI=0 or 1, encoded to generate R’=L/2 or R’=-R/2, in table 1, para 7), and wherein the indication information comprises at least one of an encoding status of a second residual audio signal of a first previous frame of the current frame (the encoding status in fig. 5, SWI=0, 1, or 3, e.g., if the residual encoding status at the current is SWI=3 in fig. 5, the residual encoding status at the previous frame can be one of SWI=0, 1, or 3); and determining the first encoding mode based on the indication information (e.g., if SWI =3, encoding the residual audio signal, and otherwise, do not perform encoding the residual audio signal at SWI=0 or 1 in fig. 5) and further teaches a first ratio of a first energy of the first stereo audio signal to a second energy of the second stereo audio signal (EL and ER, which equivalent to EL/ER > f2 or less than f1 from SWI=0 to SWI=3, etc. in fig. 5).
However, Kok does not explicitly teach wherein the indication information comprises a first value of an updating manner flag for a long-term smooth parameter of a first stereo audio signal of the current frame or a second value of a status change parameter of the first stereo audio signal relative to a second stereo audio signal of the first previous frame.
Laaksonen teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-11, fig. 4) comprising: obtaining indication information of a first encoding mode of a first multichannel audio signal of a current frame (including the 401, 405, 409, and box 403 to be determined as the multichannel audio coding mode for the current frame in fig. 4), wherein the first encoding mode indicates whether to encode the first multichannel audio signal (e.g., by a transition encoding mode or a generic encoding mode, para 123), and wherein the indication information comprises at least one of an encoding status of a second multichannel audio signal of a first previous frame of the current frame (element 405 in fig. 4, providing the previous multichannel audio coding mode decision, i.e., coding mode for the previous multichannel audio signal frame), a first value of an updating manner flag for a long-term smooth parameter of a first stereo signal of the current frame (part of element 401, transition behavior monitored across current and previous frames of the multichannel audio signal 302 in fig. 3, para 95, i.e., smooth level across the multiple frames including the current frame inherently), or a second value of a status change parameter of the first stereo signal relative to a second stereo signal of the first previous frame (other part of element 401, similarity between the current frame and the previous frame, para 94); and determining the first encoding mode based on the indication information (based on the three criteria, the multichannel audio coding mode is determined at 403 in fig. 4) for benefits of improving the audio encoding adaptations with respect to variety type of audio source signals (para 5-10) with simpler processing (e.g., by testing similarity between the left and the right channel signals, para 11) and better encoding performance (para 74; by layered coding with required bitrate, para 137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first value or the second value and wherein the first value of the updating manner flag for the long-term smooth parameter of the first stereo signal of the current frame, or the second value of the status change parameter of the first stereo signal relative to the second stereo signal of the first previous frame, as taught by Laaksonen, to the method, as taught by Kok, for the benefits discussed above.
 	Claim 10: the combination of Kok and Laaksonen further teaches, according to claim 1 above, an apparatus comprising a memory configured to store computer-executable instructions (Kok, RAM, ROM, for storing program software, para 57, and Laaksonen, non-transitory computer readable medium, with computer program code, claim 59); and a processor coupled to the memory (Kok, microprocessor programmed, para 56 and Laaksonen, at least one processor, claim 59), wherein the computer-executable instructions cause the processor to be configured to implement the method of claim 1 (Kok, program code executed by the microprocessor, para 56, and Laaksonen, the method is implemented, claim 59).
Claim 19 has been analyzed and rejected according to claims 1, 10 above.
Claim 2: the combination of Kok and Laaksonen further teaches, according to claim 1 above, wherein the encoding status indicates at least one of 
a first quantity of consecutive frames previous to the current frame (Kok, e.g., previous frames at t, t+1, t+2 with respect to the frame at t+3 in fig. 8 and Laaksonen, transition behavior monitored across previous frames, para 101) whose residual audio signals are encoded (Kok, e.g., S/D at the prior frame t with respect to t+3; and the residual signals of consecutive frames are encoded, i.e., SWI=3, S/D while continuously satisfying f1*EL ≥ ER ≥ EL*(1/f1) in fig. 5; S3-S7-S8-S9 in the loop from S14-S2 in fig. 7); 
a second quantity of consecutive frames previous to the current frame whose residual audio signals are not encoded (Kok, e.g., SWI=0 or S/L at t+1, t+2 in fig. 8; S3-S4-S6, S/L to S/L or S3-S10-S12, S/R to S/R, etc. or S/L to S/R or S/R to S/L in fig. 7); or 
encoding modes of residual audio signals of N frames previous to the current frame, wherein the N frames are consecutive in a time domain, wherein the N frames comprise a second previous frame, and wherein N is a positive integer (Kok, fig. 8, e.g., N=3, SWI=S/D at t, S/L at t+1, t+2, etc., in fig. 8 and combination from S3-S/L, S/D, S/R to S/L, S/D, S/R at steps S6, S9, S12 in fig. 7, and Laaksonen, transition behavior monitored across previous frames, para 101).
Claim 4: the combination of Kok and Laaksonen further teaches, according to claim 2 above, further determining an initial encoding mode of the first residual signal (Kok, fig. 8, anyone of the t, t+1, t+2 in fig. 8 and Laaksonen, coding mode of the previous frame and similar data frame between the previous and the current frames in 401, 405, or 409 in fig. 4); and determining the first encoding mode further based on the initial encoding mode (Kok, e.g., SWI=0, EL<=f2*ER in fig. 5, wherein the encoding modes equal to S/L at t+1, t+2, and t+3 in fig. 8; S3 to S6 based on the condition of ER and EL, f1 and f2 defined in step S4, S11, S7, etc., in fig. 7, and Laaksonen, e.g., most recent mono audio coding mode at 409).
Claim 5: the combination of Kok and Laaksonen further teaches, according to claim 4 above, wherein the encoding status indicates the encoding modes (S/D, S/L, S/L S/L at time t, t+1, t+2, t+3 in fig. 8 and a combination path from S3 to either S6, S9, or S12 in fig. 7), and wherein the method further comprises determining that the first encoding mode is the initial encoding mode when the initial encoding mode is same as a third encoding mode of a sixth residual audio signal of the first previous frame (Kok, e.g., S/L at t+1, t+2, and t+3).
Claim 7: the combination of Kok and Laaksonen further teaches, according to claim 4 above, wherein the indication information comprises the encoding status or the second value, wherein the encoding status indicates the second quantity (Kok, e.g., three or four frames at t, t+1, t+2, etc., in fig. 8) and the encoding modes (Kok, S/D, S/L, S/L, S/L in fig. 8 and upon the relative channel signal energy EL and ER in fig. 7), wherein the method further comprises determining that the first encoding mode is a fourth encoding mode of the second residual audio signal when the initial encoding mode is different from a third encoding mode of a sixth residual audio signal of the first previous frame (Kok, fig. 8, the encoding mode at t+3 is the same as the encoding mode at t+2, but different from the encoding mode at t in fig. 8), wherein the fourth encoding mode indicates not to encode the second residual audio signal (Kok, upon the EL and ER values and f1, f2 values in fig. 7 in the loop between S2 and S14 in fig. 7; e.g., three time frames having the same encoding status in fig. 8) and that a second condition is met and wherein the second condition comprises at least one of:
the second quantity is less than a first threshold (Kok, upon the number of loops carried in fig. 7); or the second value is greater than or equal to a second threshold and less than or equal to a third threshold (Kok, upon the EL and ER values and f1, f2 values in fig. 7 in the loop between S2 and S14 in fig. 7; e.g., three time frames having the same encoding status in fig. 8).
Claim 8: the combination of Kok and Laaksonen further teaches, according to claim 4 above, modifying the first encoding mode based on the indication information (Kok, encoding mode is changed from a status from S3 to either one of S6, S9, S12 upon the relative channel signal energy EL and ER and f1 and f2 in fig. 7, and Laaksonen, based on the similar previous frame and given the encoding mode of the previous frame and the most recent encoding mode, via the element 403).
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 13 has been analyzed and rejected according to claims 11, 4 above.
Claim 14 has been analyzed and rejected according to claims 13, 5 above.
Claim 16 has been analyzed and rejected according to claims 13, 7 above.
Claim 17 has been analyzed and rejected according to claims 13, 8 above.
Claim 20 has been analyzed and rejected according to claims 19, 2 above.

Claims 3, 6, 9, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (above) and in view of references Tsujino (above) and Ragot et al (US 20130289981 A1, hereinafter Ragot).
Claim 3: the combination of Kok and Laaksonen teaches all the elements of claim 3, according to claim 1 above, including the second value (Kok, step from S3 to one of S6, S9, S12 in fig. 7 and an example in fig. 5, and Laaksonen, other part of element 401, similarity between the current frame and the previous frame, para 94 and the discussion in claim 1 above), except explicitly teaching wherein the second value comprises: 
a first ratio of a first energy of the first stereo audio signal to a second energy of the second stereo audio signal of M frames previous to the current frame, wherein the M frames are consecutive in a time domain, wherein the M frames comprise a first previous frame, and wherein M is a positive integer; or 
a second ratio of a first amplitude of the first stereo audio signal to a second amplitude of the second stereo audio signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain, wherein the S frames comprise the second previous frame, and wherein S is a positive integer.
Ragot teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and a system and method in fig. 2) and wherein a first ratio of a first energy of the first stereo audio signal to a second energy of the second stereo audio signal of M frames previous to the current frame (aliasing zone in fig. 4a, for transition from CELP coding to transform coding MDCT in fig. 4a, para 125, wherein partial samples in the frame of the transition zone is gradually encoded by both MDCT and CELP in fig. 4a, the ratio is inherency as the lines TR and MDCT in time line, wherein the TR or ACELP coding gain decreases while the MDCT coding gains increase linearly within 5ms time line in fig. 4a, para 125-128; other transition functions in figs. 4b-4e), wherein the M frames are consecutive in a time domain, wherein the M frames comprise the first previous frame, and wherein M is a positive integer (multiple MDCT frames and CELP frames in figs. 4a-4e); or 
a second ratio of a first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain (aliasing zone in fig. 4a, for transition from CELP coding to transform coding MDCT in fig. 4a, para 125, wherein partial samples in the frame of the transition zone is gradually encoded by both MDCT and CELP in fig. 4a, the ratio is inherency as the lines TR and MDCT in time line, wherein the TR or ACELP coding gain decreases while the MDCT coding gains increase linearly within 5ms time line in fig. 4a, para 125-128; other transition functions in figs. 4b-4e), wherein the S frames comprise the first previous frame, and wherein S is a positive integer (multiple MDCT frames and CELP frames in figs. 4a-4e) for benefits of improving encoding quality (para 12, para 38) by gradually reused parameters of the previous coding parameters and using unreused coding parameters of the current coding parameters (para 38-43) so that aliasing can be recovered (para 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first ratio or the second ratio and wherein the first ratio of the first energy of the first stereo signal to the second energy of the second stereo signal of M frames previous to the current frame, wherein the M frames are consecutive in a time domain, wherein the M frames comprise a second previous frame, and wherein M is a positive integer; or the second ratio of the first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain, wherein the S frames comprise the second previous frame, and wherein S is a positive integer, as taught by Ragot, to the second value in the method, as taught by the combination of Kok and Laaksonen, for the benefits discussed above.
Claim 6: the combination of Kok, Laaksonen, and Ragot further teaches, according to claims 4-5 above, wherein the indication information comprises the encoding status or the first value (the discussion in claim 1 above), wherein the encoding status indicates the first quantity and the encoding modes (Kok, e.g., at t, t+1, t+2, etc., in fig. 5 and Ragot, consecutive frames having the MDCT encoding mode, etc., in fig. 4a-4e), wherein the method further comprises determining that the first encoding mode is a fourth encoding mode of the second residual signal when the initial encoding mode is different from a third encoding mode of a sixth residual signal of the second previous frame, wherein the fourth encoding mode indicates to encode the second residual signal and that a first condition is met, and wherein the first condition comprises at least one of: the first quantity of consecutive frames is less than a first threshold; the first value is zero; or the fourth encoding mode is not modified (Kok, figs. 5 and 8, discussion in claim 4-5 above, and Ragot, the discussion in claims 4-5 above).
Claim 9 has been analyzed and rejected according to claims 5, 8 above and the combination of Kok, Laaksonen, and Ragot further teaches, wherein the encoding status indicates the encoding modes (Kok, t, t+1, t+2, t+3 with the modes S/D, S/L, S/L, S/L in fig. 5), and wherein the method further comprises determining that the first encoding mode indicates to encode the first residual audio signal when the first encoding mode is different from a third encoding mode of a sixth residual audio signal of the first previous frame and a fourth encoding mode of the second residual audio signal is not modified (Kok, fig. 8 and fig. 5 and Ragot, consecutive frames having the MDCT encoding mode, etc., in fig. 4a-4e). 
Claim 12 has been analyzed and rejected according to claims 10, 3 above.
Claim 15 has been analyzed and rejected according to claims 13, 6 above.
Claim 18 has been analyzed and rejected according to claims 17, 9 above.

Response to Arguments

Applicant's arguments filed on May 23, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 31, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654